Citation Nr: 0923152	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-10 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
type II, as a result of exposure to herbicides.  

2. Entitlement to service connection for a bilateral eye 
disorder secondary to diabetes.  

3. Entitlement to service connection for neuropathy of both 
hands and both feet secondary to diabetes.  

4. Entitlement to service connection for a heart disorder 
secondary to diabetes.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

Appellant and L.F.


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from April 
1969 to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Diego, California.  In that decision, the RO denied service 
connection for type II diabetes mellitus as a result of 
exposure to herbicides and several service connection claims 
secondary to diabetes: a bilateral eye disorder, neuropathy 
of both hands and feet, and a heart disorder.  

The appellant testified before the undersigned at a Board 
hearing in San Diego, California in February 2008.  A 
transcript is associated with the file.  At the Board 
hearing, the appellant indicated that he also would like to 
claim service connection for Parkinson's disease as secondary 
to diabetes mellitus.  (Board Transcript, p 2.)  This matter 
is referred to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The appellant claims his currently diagnosed diabetes 
mellitus, type II, is related to his service and that several 
other of his currently diagnosed conditions are secondary to 
his diabetes.  Specifically, he asserts that he was exposed 
to herbicides while stationed at Fort McClellan for his 
active duty for training from April 21, 1969 to September 8, 
1969.  The appellant explained at the February 2008 Board 
hearing that he the area he trained in was cleared of 
vegetation and he suspected a defoliant (i.e., Agent Orange) 
was used.  (Board Transcript, p 4-5.)  Proper development for 
this claim has not yet been completed.  

Pertinent provisions of the VA Adjudication Manual M21-1MR 
set forth procedures that VA must follow to verify herbicide 
exposure in locations other than the Republic of Vietnam or 
along the Demilitarized Zone of Korea and it does not appear 
this development has been completed.  

Accordingly, the case is REMANDED for the following action: 

1. Furnish the appellant's description of 
exposure to C&P service via e-mail at 
VAVBAWAS/CO/211/AgentOrange and request a 
review of the Department of Defense's 
inventory of herbicide operations to 
determine whether herbicides were used as 
alleged.  

If C&P Service review does not confirm 
that herbicides were used as alleged, 
submit a request to The United States 
Joint Services Records Research Center 
(JSRRC) for verification of exposure to 
herbicides.  See M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 
10(n).  

2. Re-adjudicate the issues of service 
connection for diabetes mellitus, type 
II, as a result of exposure to herbicides 
and the service connection claims 
secondary to diabetes.  If the decision 
remains in any way adverse to the 
appellant, he and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

